Order
PER CURIAM:
Freddie Batiste, Jr., appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Batiste claims that trial counsel was ineffective in failing to call a witness to testify in Batiste’s defense. He argues that the witness’s testimony would have contradicted the testimony of the State’s medical witness. He further claims that he was prejudiced in that, if the jury had been given the opportunity to consider this contradictory testimony, there is a reasonable probability that the result of his trial would have been different. But because Batiste failed to prove that trial counsel’s performance was deficient, we affirm the motion court’s denial of post-conviction relief. Rule 84.16(b).